Citation Nr: 1243686	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-34 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision, which denied the Veteran's application to reopen his previously denied claim for service connection for hepatitis C.

The Board notes that the RO characterized the issue on appeal as an application to reopen a previously denied claim for service connection, due to the fact that this claim was previously denied in a December 2004 rating decision.  The Board notes, however, that, since the December 2004 rating decision was issued, a January 5, 1967, service treatment record that was not of record at the time of the initial December 2004 denial of this claim has been associated with the claims folder.  According to 38 C.F.R. § 3.156(c), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim".  In this case, however, the Board finds that this service treatment record is not relevant to the claim.  While this treatment record reflects that the Veteran had a fever and was coughing up yellow greenish sputum, this treatment records gives no information regarding hepatitis C.  As such, the Board will continue to characterize this issue as an application to reopen a previously denied claim for service connection.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Board notes that the Veteran also appealed the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and diabetes mellitus, type II.  However, during the course of this appeal, these claims were granted in a March 2011 rating decision.  This decision was a complete grant of benefits with respect to the issues of service connection for PTSD and diabetes mellitus, type II.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues are not currently on appeal before the Board.

The Board notes that additional evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to this claim without a waiver of initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  However, as this evidence is not relevant to the claim on appeal, the Board may proceed to adjudicate the claim with no prejudice to the Veteran.

Further, the Board notes that the Veteran's representative requested in an October 2012 statement that this appeal be expedited due to the fact that the Veteran is terminally ill.  The Board has considered this request.  However, as no evidence was submitted in support of this contention regarding terminal illness, the representative's request for expedition is denied, and the Veteran's appeal will not be advanced on the docket at this time.  38 C.F.R. § 20.900 (2012). 

The Board also notes that the Veteran's representative indicated in a December 2008 statement that the Veteran wished to be scheduled for a Travel Board hearing.  In an April 2009 statement, it was requested that the Veteran be scheduled for a Decision Review Officer (DRO) hearing in lieu of a Travel Board hearing.  In September 2010, the representative again requested that the Veteran be scheduled for a DRO hearing in lieu of a Travel Board hearing.  The Veteran was scheduled for such a hearing on March 24, 2011.  A Report of General Information from this date reflects that the Veteran elected a DRO informal conference, which was held at that time, in lieu of a formal hearing.  The Board notes that an October 2011 DRO Memorandum to the Veteran's representative indicated that, per request, a 646 Form would not be prepared until a Travel Board hearing was scheduled.  However, the Board notes that the Veteran and his representative withdrew the Veteran's previous request for a Travel Board hearing on multiple occasions.  The claims file contains no statements from the Veteran or his representative indicating that he wished to rescind this withdrawal of the hearing request or that he had any interest in being scheduled for a Travel Board hearing.  Instead, the representative submitted an Appellant's Brief, which gave no indication whatsoever that the Veteran wished to be scheduled for a Travel Board hearing, as well as statements requesting that this appeal be handled expeditiously due to the Veteran's terminal illness.  Therefore, as the Veteran's intention of withdrawing his previous request for a Travel Board hearing was clarified several times, the Board will not delay the Veteran's claim any further and will proceed to adjudicate the claim, as done below.

Finally, the Board notes that the issues of entitlement to an increased evaluation for PTSD and entitlement to service connection for bilateral glaucoma were deferred in a February 2012 rating decision.  It does not appear that these issues have been addressed since this time.  As such, the issues of entitlement to an increased evaluation for PTSD and entitlement to service connection for bilateral glaucoma have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an RO decision dated in December 2004, the Veteran's claim of service connection for hepatitis C was denied on the basis that his service treatment records did not show that he had hepatitis C, and there was no evidence showing that he currently has hepatitis C and that it is related to any disease, injury, or event in service.

2.  Evidence received since the December 2004 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The December 2004 RO decision denying the Veteran's claim of service connection for hepatitis C is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for hepatitis C has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for hepatitis C, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim for service connection for hepatitis C is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

 To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for hepatitis C.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran's claim for service connection for hepatitis C was denied in a December 2004 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2012).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2012).  The Veteran was notified of the December 2004 RO decision via a December 20, 2004, letter.  The Veteran did not submit a NOD with regard to this decision, and his new claim for service connection for hepatitis C was not received until January 19, 2006.  Therefore, the December 2004 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).   

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the December 2004 denial was that the Veteran's service treatment records did not show that he had hepatitis C, and there was no evidence showing that he currently has hepatitis C and that it is related to any disease, injury, or event in service.  At the time of this denial, the Veteran's service treatment records were considered. 
The new evidence submitted since this denial consists primarily of statements from the Veteran, VA and private medical records, and an irrelevant service treatment record.

With regard to the newly submitted medical evidence, the Board notes that the claims file contains an April 2005 VA treatment record, which noted that the Veteran had a medical history of hepatitis C since the military.

As the newly submitted VA medical evidence reflects that the Veteran has a current diagnosis of hepatitis C, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the claim of service connection for hepatitis C, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for hepatitis C.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran's representative indicated in an October 2012 statement that the Veteran was seeking service connection for hepatitis C due to air gun inoculations.  Additionally, the Veteran asserted in a November 2007 statement that, while on active duty, he was ordered to the flight line to assist in unloading a C-123 cargo airplane, which contained unsealed and leaking body bags.  

The Board notes that the Veteran was granted service connection for PTSD in a March 2011 rating decision based on verification that the Veteran's airbase came under attack.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of hepatitis C in service. 

The Veteran's DD-214 Form reflects that he served as an aerospace ground equipment repairman. 

Post service, the Veteran was noted in an August 1993 private treatment record from Kaiser Permanente as having hepatitis C.  It was noted that he did intravenous drugs from 1970 to 1978.  It was noted that the Veteran has a history of non-A non-B hepatitis since February 1978.  An April 2005 VA treatment record noted that the Veteran had a medical history of hepatitis C since military.

As the Veteran has a current diagnosis of hepatitis C, and he has been granted PTSD based on verification that his airbase came under attack resulting in several deaths and injuries, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether his hepatitis C was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, all relevant VA treatment records that have not yet been associated with the claims file should be obtained.


While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination for his hepatitis C.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his hepatitis C.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C had its onset during his military service or was caused or aggravated by his military service, to specifically include the Veteran's reports of being exposed to hepatitis C through air gun inoculations and leaking body bags. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Then, readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent SSOC.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. 
§ 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


